UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01700 Franklin Gold and Precious Metals Fund (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 6/30/14 Item 1. Proxy Voting Records. Franklin Gold and Precious Metals Fund AFRICAN BARRICK GOLD PLC Meeting Date:APR 24, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:ABG Security ID:G0128R100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect Kelvin Dushnisky as Director Management For For 6 Elect Bradley Gordon as Director Management For For 7 Re-elect Juma Mwapachu as Director Management For For 8 Elect Graham Clow as Director Management For For 9 Elect Rachel English as Director Management For For 10 Re-elect Andre Falzon as Director Management For For 11 Re-elect Stephen Galbraith as Director Management For For 12 Re-elect Michael Kenyon as Director Management For For 13 Elect Steve Lucas as Director Management For For 14 Re-elect Richard McCreary as Director Management For For 15 Elect Peter Tomsett as Director Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For Against AGNICO EAGLE MINES LIMITED Meeting Date:MAY 02, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:AEM Security ID:008474108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leanne M. Baker Management For For 1.2 Elect Director Sean Boyd Management For For 1.3 Elect Director Martine A. Celej Management For For 1.4 Elect Director Clifford J. Davis Management For For 1.5 Elect Director Robert J. Gemmell Management For For 1.6 Elect Director Bernard Kraft Management For For 1.7 Elect Director Mel Leiderman Management For For 1.8 Elect Director Deborah A. McCombe Management For For 1.9 Elect Director James D. Nasso Management For For 1.10 Elect Director Sean Riley Management For For 1.11 Elect Director J. Merfyn Roberts Management For For 1.12 Elect Director Howard R. Stockford Management For For 1.13 Elect Director Pertti Voutilainen Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Incentive Share Purchase Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For ALACER GOLD CORP. Meeting Date:JUN 27, 2014 Record Date:MAY 02, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:ASR Security ID:010679108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney P. Antal Management For For 1.2 Elect Director Thomas R. Bates, Jr. Management For For 1.3 Elect Director Jan A. Castro Management For For 1.4 Elect Director Edward C. Dowling, Jr. Management For For 1.5 Elect Director Richard P. Graff Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Restricted Stock Unit Plan Management For Against ALAMOS GOLD INC. Meeting Date:MAY 28, 2014 Record Date:APR 25, 2014 Meeting Type:ANNUAL Ticker:AGI Security ID:011527108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director Anthony Garson Management For For 2.2 Elect Director David Gower Management For For 2.3 Elect Director John A. McCluskey Management For For 2.4 Elect Director Paul J. Murphy Management For For 2.5 Elect Director Kenneth G. Stowe Management For For 2.6 Elect Director David Fleck Management For For 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For AMARA MINING PLC Meeting Date:JUN 04, 2014 Record Date:JUN 03, 2014 Meeting Type:ANNUAL Ticker:AMA Security ID:G2343S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Peter Spivey as Director Management For For 3 Re-elect Peter Gardner as Director Management For For 4 Re-elect Peter Cowley as Director Management For Against 5 Elect Alexander Davidson as Director Management For For 6 Reappoint BDO LLP as Auditors and Authorise Their Remuneration Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For ANGLO AMERICAN PLATINUM LTD Meeting Date:APR 02, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:AMS Security ID:S9122P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Re-elect Richard Dunne as Director Management For For 1.2 Re-elect Khanyisile Kweyama as Director Management For For 1.3 Re-elect Rene Medori as Director Management For For 1.4 Re-elect Bongani Nqwababa as Director Management For For 2.1 Elect Mark Cutifani as Director Management For For 2.2 Elect Peter Mageza as Director Management For For 2.3 Elect Nombulelo Moholi as Director Management For For 2.4 Elect Daisy Naidoo as Director Management For For 2.5 Elect Anthony O'Neill as Director Management For For 3.1 Re-elect Richard Dunne as Chairman of the Audit and Risk Committee Management For For 3.2 Elect Peter Mageza as Member of the Audit and Risk Committee Management For For 3.3 Elect Daisy Naidoo as Member of the Audit and Risk Committee Management For For 3.4 Re-elect John Vice as Member of the Audit and Risk Committee Management For For 4 Reappoint Deloitte & Touche as Auditors of the Company and James Welch as the Designated Audit Partner Management For For 5 Place Authorised but Unissued Shares under Control of Directors Management For For 6 Authorise Board to Ratify and Execute Approved Resolutions Management For For 1 Approve Remuneration Policy Management For Against 1 Approve Remuneration of Non-Executive Directors Management For For 2 Approve Financial Assistance to Related or Inter-related Parties Management For For 3 Approve Reduction of Authorised Securities and Amend to the Memorandum of Incorporation Management For For 4 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For For ANGLOGOLD ASHANTI LTD Meeting Date:MAY 14, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:ANG Security ID:035128206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint Ernst & Young Inc as Auditors of the Company Management For For 2 Elect Richard Duffy as Director Management For For 3 Re-elect Rhidwaan Gasant as Director Management For For 4 Re-elect Sipho Pityana as Director Management For For 5 Re-elect Wiseman Nkuhlu as Member of the Audit and Risk Committee Management For For 6 Re-elect Michael Kirkwood as Member of the Audit and Risk Committee Management For For 7 Re-elect Rhidwaan Gasant as Member of the Audit and Risk Committee Management For For 8 Elect Rodney Ruston as Member of the Audit and Risk Committee Management For For 9 Place Authorised but Unissued Shares under Control of Directors Management For For 10 Approve Remuneration Policy Management For For 11 Authorise Board to Issue Shares for Cash up to a Maximum of Five Percent of Issued Share Capital Management For For 12 Approve Non-executive Directors' Remuneration for their Service as Directors Management For For 13 Approve Non-executive Directors' Remuneration for Board Committee Meetings Management For For 14 Amend Memorandum of Incorporation Management For For 15 Amend Long Term Incentive Plan Management For For 16 Amend Bonus Share Plan Management For For 17 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For For 18 Approve Financial Assistance in Terms of Sections 44 and 45 of the Companies Act Management For For 19 Elect David Hodgson as Director Management For For AURICO GOLD INC. Meeting Date:MAY 09, 2014 Record Date:APR 09, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:AUQ Security ID:05155C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan R. Edwards Management For For 1.2 Elect Director Mark J. Daniel Management For For 1.3 Elect Director Scott G. Perry Management For For 1.4 Elect Director Luis M. Chavez Management For For 1.5 Elect Director Patrick D. Downey Management For For 1.6 Elect Director Ronald E. Smith Management For For 1.7 Elect Director Richard M. Colterjohn Management For For 1.8 Elect Director Joseph G. Spiteri Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Advance Notice Policy Management For For 4 Amend By-Law No. 1 Management For For 5 Amend Employee Share Purchase Plan Management For For 6 Advisory Vote on Executive Compensation Approach Management For For B2GOLD CORP. Meeting Date:JUN 13, 2014 Record Date:MAY 08, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:BTO Security ID:11777Q209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Nine Management For For 2.1 Elect Director Clive Johnson Management For For 2.2 Elect Director Robert Cross Management For For 2.3 Elect Director Robert Gayton Management For For 2.4 Elect Director Barry Rayment Management For For 2.5 Elect Director Jerry Korpan Management For For 2.6 Elect Director John Ivany Management For For 2.7 Elect Director Bongani Mtshisi Management For For 2.8 Elect Director Michael Carrick Management For For 2.9 Elect Director Kevin Bullock Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For For 5 Amend Restricted Share Unit Plan Management For Against 6 Approve Advance Notice Policy Management For Against BANRO CORPORATION Meeting Date:JUN 27, 2014 Record Date:MAY 12, 2014 Meeting Type:PROXY CONTEST Ticker:BAA Security ID:066800103 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (Blue Card) 1.1 Elect Director Richard W. Brissenden Management For For 1.2 Elect Director John A. Clarke Management For For 1.3 Elect Director Maurice J. Colson Management For For 1.4 Elect Director Peter N. Cowley Management For For 1.5 Elect Director Matthys J. Terblanche Management For For 1.6 Elect Director Derrick H. Weyrauch Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Shareholder Rights Plan Management For For Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Green Card) 1 Fix Number of Directors at Eight Management For Did Not Vote 2.1 Elect Director James R. Gillis Shareholder For Did Not Vote 2.2 Elect Director Michel Losembe Shareholder For Did Not Vote 2.3 Elect Director Scot Martin Shareholder For Did Not Vote 2.4 Elect Director Niral V. Merchant Shareholder For Did Not Vote 2.5 Elect Director Edwin Nordholm Shareholder For Did Not Vote 2.6 Elect Director Loudon F. McLean Owen Shareholder For Did Not Vote 2.7 Elect Director Imran R. Patel Shareholder For Did Not Vote 2.8 Elect Director Thomas John Pladsen Shareholder For Did Not Vote 3 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For Did Not Vote 4 Approve Shareholder Rights Plan Management For Did Not Vote BARRICK GOLD CORPORATION Meeting Date:APR 30, 2014 Record Date:MAR 01, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:ABX Security ID:067901108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. William D. Birchall Management For For 1.2 Elect Director Gustavo Cisneros Management For For 1.3 Elect Director Ned Goodman Management For For 1.4 Elect Director J. Brett Harvey Management For For 1.5 Elect Director Nancy H.O. Lockhart Management For For 1.6 Elect Director Dambisa Moyo Management For For 1.7 Elect Director Anthony Munk Management For For 1.8 Elect Director David Naylor Management For For 1.9 Elect Director Steven J. Shapiro Management For For 1.10 Elect Director Jamie C. Sokalsky Management For For 1.11 Elect Director John L. Thornton Management For For 1.12 Elect Director Ernie L. Thrasher Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Approve Advance Notice Policy Management For For BEADELL RESOURCES LTD. Meeting Date:MAY 19, 2014 Record Date:MAY 17, 2014 Meeting Type:ANNUAL Ticker:BDR Security ID:Q1398U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect Michael Donaldson as Director Management For For 3 Elect Ross Kestel as Director Management For For 4 Approve the Employee Option Scheme Management For Against 5 Approve the Grant of 300,892 Performance Rights to Robert Watkins, Executive Director of the Company Management For For 6 Approve the Grant of 494,740 Performance Rights to Peter Bowler, Managing Director of the Company Management For For BELO SUN MINING CORP. Meeting Date:MAY 16, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:BSX Security ID:080558109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2a Elect Director Peter Tagliamonte Management For For 2b Elect Director Stan Bharti Management For For 2c Elect Director Helio Diniz Management For For 2d Elect Director Mark Eaton Management For For 2e Elect Director C. Jay Hodgson Management For For 2f Elect Director Clay Livingston Hoes Management For For 2g Elect Director Rui Botica Santos Management For For 2h Elect Director Catherine Stretch Management For For 3 Approve Collins Barrow Toronto LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For Against BELO SUN MINING CORP. Meeting Date:MAY 16, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:BSX Security ID:080558117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2a Elect Director Peter Tagliamonte Management For For 2b Elect Director Stan Bharti Management For For 2c Elect Director Helio Diniz Management For For 2d Elect Director Mark Eaton Management For For 2e Elect Director C. Jay Hodgson Management For For 2f Elect Director Clay Livingston Hoes Management For For 2g Elect Director Rui Botica Santos Management For For 2h Elect Director Catherine Stretch Management For For 3 Approve Collins Barrow Toronto LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For Against CENTAMIN PLC Meeting Date:MAY 16, 2014 Record Date:MAY 14, 2014 Meeting Type:ANNUAL Ticker:CEY Security ID:G2055Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3.1 Re-elect Josef El-Raghy as Director Management For For 3.2 Re-elect Trevor Schultz as Director Management For For 3.3 Re-elect Gordon Haslam as Director Management For For 3.4 Re-elect Robert Bowker as Director Management For For 3.5 Re-elect Mark Arnesen as Director Management For For 3.6 Re-elect Mark Bankes as Director Management For For 3.7 Re-elect Kevin Tomlinson as Director Management For For 4.1 Reappoint Deloitte LLP as Auditors Management For For 4.2 Authorise Board to Fix Remuneration of Auditors Management For For 5 Authorise Issue of Equity with Pre-emptive Rights Management For For 6 Authorise Issue of Equity without Pre-emptive Rights Management For For 7 Authorise Market Purchase of Ordinary Shares Management For For CENTERRA GOLD INC. Meeting Date:MAY 08, 2014 Record Date:MAR 19, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:CG Security ID:152006102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ian Atkinson Management For For 1.2 Elect Director Richard W. Connor Management For For 1.3 Elect Director Raphael A. Girard Management For For 1.4 Elect Director Stephen A. Lang Management For For 1.5 Elect Director Emil Orozbaev Management For For 1.6 Elect Director Michael Parrett Management For For 1.7 Elect Director Sheryl K. Pressler Management For For 1.8 Elect Director Terry V. Rogers Management For For 1.9 Elect Director Kalinur Sadyrov Management For For 1.10 Elect Director Kylychbek Shakirov Management For For 1.11 Elect Director Bruce V. Walter Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend By-law No. 2 Management For For CENTERRA GOLD INC. Meeting Date:MAY 08, 2014 Record Date:MAR 19, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:CG Security ID:152006201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ian Atkinson Management For For 1.2 Elect Director Richard W. Connor Management For For 1.3 Elect Director Raphael A. Girard Management For For 1.4 Elect Director Stephen A. Lang Management For For 1.5 Elect Director Emil Orozbaev Management For For 1.6 Elect Director Michael Parrett Management For For 1.7 Elect Director Sheryl K. Pressler Management For For 1.8 Elect Director Terry V. Rogers Management For For 1.9 Elect Director Kalinur Sadyrov Management For For 1.10 Elect Director Kylychbek Shakirov Management For For 1.11 Elect Director Bruce V. Walter Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend By-law No. 2 Management For For CHALICE GOLD MINES LTD. Meeting Date:NOV 28, 2013 Record Date:NOV 26, 2013 Meeting Type:ANNUAL Ticker:CHN Security ID:Q2261V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect Anthony Kiernan as Director Management For Against 3 Elect Douglas Jones as Director Management For Against 4 Approve the Employee Share Option Plan Management For For 5 Amend the Constitution Re: Unmarketable Parcels Management For For CHINA GOLD INTERNATIONAL RESOURCES CORP. LTD. Meeting Date:JUN 18, 2014 Record Date:MAY 02, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:CGG Security ID:16890P103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Nine Management For For 2.1 Elect Director Xin Song Management For Withhold 2.2 Elect Director Bing Liu Management For Withhold 2.3 Elect Director Lianzhong Sun Management For Withhold 2.4 Elect Director Zhanming Wu Management For Withhold 2.5 Elect Director Ian He Management For For 2.6 Elect Director Yunfei Chen Management For For 2.7 Elect Director Gregory Hall Management For Withhold 2.8 Elect Director John King Burns Management For For 2.9 Elect Director Xiangdong Jiang Management For Withhold 3 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Authorize Reissuance of Repurchased Shares Management For Against 7 Approve 2015 Contract for Purchase and Sale of Dore Management For For 8 Approve Transaction with a Related Party - Approve Annual Monetary Caps under 2015 Contract for Purchase and Sale of Dore Management For For 9 Approve 2015 Contract for Purchase and Sale of Copper Concentrate Management For For 10 Approve Transaction with a Related Party - Approve Annual Monetary Caps Under 2015 Contract for Purchase and Sale of Copper Concentrate Management For For 11 Approve Jiama Phase II Hornfels Stripping and Mining Agreement Management For For 12 Approve Transaction with a Related Party - Approve Annual Monetary Caps under Jiama Phase II Hornfels Stripping and Mining Agreement Management For For 13 Ratify All Acts of Directors and Officers Management For For 14 Other Business Management For Against CONTINENTAL GOLD LIMITED Meeting Date:JUN 02, 2014 Record Date:APR 28, 2014 Meeting Type:ANNUAL Ticker:CNL Security ID:G23850103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leon Teicher Management For For 1.2 Elect Director Ari B. Sussman Management For For 1.3 Elect Director Jaime I. Gutierrez Management For For 1.4 Elect Director Gustavo J. Koch Management For For 1.5 Elect Director Paul J. Murphy Management For For 1.6 Elect Director Kenneth G. Thomas Management For For 1.7 Elect Director Timothy A. Warman Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Deferred Share Unit Plan Management For Against 4 Approve Restricted Share Unit Plan Management For Against 5 Amend Bye-laws Management For Against DETOUR GOLD CORPORATION Meeting Date:MAY 01, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:DGC Security ID:250669108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter E. Crossgrove Management For For 1.2 Elect Director Louis Dionne Management For For 1.3 Elect Director Robert E. Doyle Management For For 1.4 Elect Director Andre Falzon Management For For 1.5 Elect Director Ingrid J. Hibbard Management For For 1.6 Elect Director J. Michael Kenyon Management For For 1.7 Elect Director Paul Martin Management For For 1.8 Elect Director Alex G. Morrison Management For For 1.9 Elect Director Jonathan Rubenstein Management For For 1.10 Elect Director Graham Wozniak Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For EASTERN PLATINUM LIMITED Meeting Date:JUN 12, 2014 Record Date:MAY 02, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:ELR Security ID:276855103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Five Management For For 2.1 Elect Director Ian Terry Rozier Management For For 2.2 Elect Director David W. Cohen Management For For 2.3 Elect Director Gordon Keep Management For For 2.4 Elect Director J. Merfyn Roberts Management For For 2.5 Elect Director Robert J. Gayton Management For For 3 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For Against 5 Approve Shareholder Rights Plan Management For For 6 Approve Stock Consolidation and Stock Split Management For For 7 Approve Delisting of Shares on the AIM Market of the London Stock Exchange Management For For ELDORADO GOLD CORPORATION Meeting Date:MAY 01, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:ELD Security ID:284902103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director K. Ross Cory Management For For 1.2 Elect Director Robert R. Gilmore Management For For 1.3 Elect Director Geoffrey A. Handley Management For For 1.4 Elect Directo Michael A. Price Management For For 1.5 Elect Director Steven P. Reid Management For For 1.6 Elect Director Jonathan A. Rubenstein Management For For 1.7 Elect Director Donald M. Shumka Management For For 1.8 Elect Director Paul N. Wright Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Authorize Board to Fix Remuneration of Auditors Management For For 4 Adopt By-Law No.1 Management For For 5 Eliminate Class of Convertible Non-Voting Shares Management For For 6 Amend Officers and Directors Plan Management For For 7 Amend Employee Plan Management For For 8 Approve Performance Share Unit Plan Management For For EVOLUTION MINING LTD. Meeting Date:NOV 26, 2013 Record Date:NOV 24, 2013 Meeting Type:ANNUAL Ticker:EVN Security ID:Q3647R147 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management None For 2 Elect John Rowe as Director Management For For 3 Elect Colin Johnstone as Director Management For For 4 Approve the Grant of Up to 2.25 Million Performance Rights to Jacob Klein, Executive Director of the Company Management For For FRESNILLO PLC Meeting Date:MAY 16, 2014 Record Date:MAY 14, 2014 Meeting Type:ANNUAL Ticker:FRES Security ID:G371E2108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Special Dividend Management For For 3 Approve Remuneration Policy Management For For 4 Approve Remuneration Report Management For For 5 Re-elect Alberto Bailleres as Director Management For Abstain 6 Re-elect Fernando Ruiz as Director Management For For 7 Re-elect Guy Wilson as Director Management For For 8 Re-elect Juan Bordes as Director Management For For 9 Re-elect Arturo Fernandez as Director Management For For 10 Re-elect Rafael Mac Gregor as Director Management For For 11 Re-elect Jaime Lomelin as Director Management For For 12 Re-elect Maria Asuncion Aramburuzabala as Director Management For For 13 Re-elect Alejandro Bailleres as Director Management For For 14 Elect Barbara Garza Laguera as Director Management For For 15 Elect Jaime Serra as Director Management For For 16 Elect Charles Jacobs as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors Management For For 18 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For G-RESOURCES GROUP LTD. Meeting Date:DEC 03, 2013 Record Date: Meeting Type:ANNUAL Ticker:01051 Security ID:G4111M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports (Voting) Management For For 2a Elect Wah Wang Kei, Jackie as Director Management For Against 2b Elect Ma Yin Fan as Director Management For For 2c Elect Leung Hoi Ying as Director Management For Against 2d Authorize Board to Fix Directors' Remuneration Management For For 3 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Share Repurchase Program Management For For 6 Authorize Reissuance of Repurchased Shares Management For Against G-RESOURCES GROUP LTD. Meeting Date:JUN 18, 2014 Record Date: Meeting Type:ANNUAL Ticker:01051 Security ID:G4111M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Elect Owen L Hegarty as Director Management For For 2b Elect Peter Geoffrey Albert as Director Management For For 2c Elect Hui Richard Rui as Director Management For For 2d Authorize Board to Fix Directors' Remuneration Management For For 3 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Authorize Reissuance of Repurchased Shares Management For Against 7 Adopt New Share Option Scheme Management For Against GOLD FIELDS LTD Meeting Date:MAY 09, 2014 Record Date:APR 25, 2014 Meeting Type:ANNUAL Ticker:GFI Security ID:S31755101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint KPMG Inc as Auditors of the Company Management For For 2 Re-elect Kofi Ansah as Director Management For For 3 Re-elect Nick Holland as Director Management For For 4 Re-elect Paul Schmidt as Director Management For For 5 Re-elect Gayle Wilson as Member of the Audit Committee Management For For 6 Re-elect Richard Menell as Member of the Audit Committee Management For For 7 Re-elect Donald Ncube as Member of the Audit Committee Management For For 8 Place Authorised but Unissued Shares under Control of Directors Management For For 1 Approve Remuneration Policy Management For For 1 Authorise Board to Issue Shares for Cash up to a Maximum of Five Percent of Issued Share Capital Management For For 2 Approve Remuneration of Non-Executive Directors Management For For 3 Approve Financial Assistance to Related or Inter-related Company Management For For 4 Authorise Repurchase of Up to 20 Percent of Issued Share Capital Management For For GOLDCORP INC. Meeting Date:MAY 01, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:G Security ID:380956409 Proposal No Proposal Proposed By Management Recommendation Vote Cast a1 Elect Director John P. Bell Management For For a2 Elect Director Beverley A. Briscoe Management For For a3 Elect Director Peter J. Dey Management For For a4 Elect Director Douglas M. Holtby Management For For a5 Elect Director Charles A. Jeannes Management For For a6 Elect Director Clement A. Pelletier Management For For a7 Elect Director P. Randy Reifel Management For For a8 Elect Director Ian W. Telfer Management For For a9 Elect Director Blanca Trevino Management For For a10 Elect Director Kenneth F. Williamson Management For For b Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For c Amend Restricted Share Unit Plan Management For For d Amend Stock Option Plan Management For For e Advisory Vote on Executive Compensation Approach Management For For GUYANA GOLDFIELDS INC. Meeting Date:APR 28, 2014 Record Date:MAR 20, 2014 Meeting Type:ANNUAL Ticker:GUY Security ID:403530108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director J. Patrick Sheridan Management For For 1b Elect Director Alan Ferry Management For For 1c Elect Director Rene Marion Management For For 1d Elect Director Michael Richings Management For For 1e Elect Director Daniel Noone Management For For 1f Elect Director Jean-Pierre Chauvin Management For For 1g Elect Director Scott Caldwell Management For For 1h Elect Director David Beatty Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For GUYANA GOLDFIELDS INC. Meeting Date:APR 28, 2014 Record Date:MAR 20, 2014 Meeting Type:ANNUAL Ticker:GUY Security ID:ADPC00702 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director J. Patrick Sheridan Management For For 1b Elect Director Alan Ferry Management For For 1c Elect Director Rene Marion Management For For 1d Elect Director Michael Richings Management For For 1e Elect Director Daniel Noone Management For For 1f Elect Director Jean-Pierre Chauvin Management For For 1g Elect Director Scott Caldwell Management For For 1h Elect Director David Beatty Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For HOCHSCHILD MINING PLC Meeting Date:NOV 29, 2013 Record Date:NOV 27, 2013 Meeting Type:SPECIAL Ticker:HOC Security ID:G4611M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of Shares in International Minerals Corporation Management For For HOCHSCHILD MINING PLC Meeting Date:MAY 22, 2014 Record Date:MAY 20, 2014 Meeting Type:ANNUAL Ticker:HOC Security ID:G4611M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For Against 4 Re-elect Graham Birch as Director Management For For 5 Re-elect Enrico Bombieri as Director Management For For 6 Re-elect Jorge Born Jr as Director Management For For 7 Re-elect Ignacio Bustamante as Director Management For For 8 Re-elect Roberto Danino as Director Management For For 9 Re-elect Sir Malcolm Field as Director Management For For 10 Re-elect Eduardo Hochschild as Director Management For For 11 Re-elect Nigel Moore as Director Management For For 12 Reappoint Ernst & Young LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Approve Deferred Bonus Plan Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For IAMGOLD CORPORATION Meeting Date:MAY 07, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:IMG Security ID:450913108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John E. Caldwell Management For For 1.2 Elect Director Donald K. Charter Management For For 1.3 Elect Director W. Robert Dengler Management For For 1.4 Elect Director Guy G. Dufresne Management For For 1.5 Elect Director Richard J. Hall Management For For 1.6 Elect Director Stephen J. J. Letwin Management For For 1.7 Elect Director Mahendra Naik Management For For 1.8 Elect Director William D. Pugliese Management For For 1.9 Elect Director John T. Shaw Management For For 1.10 Elect Director Timothy R. Snider Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Amend Share Incentive Plan Management For For IMPALA PLATINUM HOLDINGS LTD Meeting Date:OCT 23, 2013 Record Date:OCT 18, 2013 Meeting Type:ANNUAL Ticker:IMP Security ID:S37840113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company Management For For 2.1 Re-elect Hugh Cameron as Chairman of the Audit Committee Management For For 2.2 Re-elect Almorie Maule as Member of the Audit Committee Management For For 2.3 Elect Thabo Mokgatlha as Member of the Audit Committee Management For For 2.4 Re-elect Babalwa Ngonyama as Member of the Audit Committee Management For For 3 Approve Remuneration Policy Management For Against 4.1 Re-elect Hugh Cameron as Director Management For For 4.2 Elect Peter Davey as Director Management For For 4.3 Re-elect Mandla Gantsho as Director Management For For 4.4 Elect Albertinah Kekana as Director Management For For 4.5 Elect Alastair Macfarlane as Director Management For For 4.6 Re-elect Thabo Mokgatlha as Director Management For For 4.7 Elect Brett Nagle as Director Management For For 1 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For For 2 Approve Financial Assistance to Related or Inter-related Company Management For For IMPERIAL METALS CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 23, 2014 Meeting Type:ANNUAL Ticker:III Security ID:452892102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director Pierre Lebel Management For For 2.2 Elect Director J. Brian Kynoch Management For For 2.3 Elect Director Larry G. Moeller Management For For 2.4 Elect Director Theodore W. Muraro Management For For 2.5 Elect Director Laurie Pare Management For For 2.6 Elect Director Edward A. Yurkowski Management For For 3 Ratify Deloitte LLP as Auditors Management For For INTERNATIONAL MINERALS CORP. Meeting Date:NOV 26, 2013 Record Date:OCT 16, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:IMZ Security ID:459875100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director Stephen J. Kay Management For Withhold 2.2 Elect Director Rod C. McKeen Management For Withhold 2.3 Elect Director Jorge Paz Durini Management For Withhold 2.4 Elect Director Gabriel Bianchi Management For For 2.5 Elect Director W. Michael Smith Management For For 2.6 Elect Director Axel Schweitzer Management For For 3 Approve Davidson & Company LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Plan of Arrangement Management For For 5 If Arrangement Resolution is Approved, Approve Chaparral Gold Stock Option Plan Management For Against INV METALS INC. Meeting Date:JUN 25, 2014 Record Date:MAY 21, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:INV Security ID:46123C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert C. Bell Management For Withhold 1b Elect Director James Clucas Management For Withhold 1c Elect Director Parviz Farsangi Management For For 1d Elect Director Eric Klein Management For For 1e Elect Director A. Terrance MacGibbon Management For Withhold 1f Elect Director Robert Pollock Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Stock Consolidation Management For For 4 Other Business Management For Against IVANHOE MINES LTD. Meeting Date:MAY 05, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:IVN Security ID:46579R104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Ten Management For For 2.1 Elect Director Robert M. Friedland Management For For 2.2 Elect Director Ian D. Cockerill Management For For 2.3 Elect Director Charles J. Russell Management For For 2.4 Elect Director Peter G. Meredith Management For For 2.5 Elect Director Markus Faber Management For For 2.6 Elect Director William G. Lamarque Management For For 2.7 Elect Director William B. Hayden Management For For 2.8 Elect Director Oyvind Hushovd Management For For 2.9 Elect Director Guy J. de Selliers Management For For 2.10 Elect Director Rilwanu Lukman Management For For 3 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Equity Incentive Plan Management For Against IVANHOE MINES LTD. Meeting Date:MAY 05, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:IVN Security ID:46579R203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Ten Management For For 2.1 Elect Director Robert M. Friedland Management For For 2.2 Elect Director Ian D. Cockerill Management For For 2.3 Elect Director Charles J. Russell Management For For 2.4 Elect Director Peter G. Meredith Management For For 2.5 Elect Director Markus Faber Management For For 2.6 Elect Director William G. Lamarque Management For For 2.7 Elect Director William B. Hayden Management For For 2.8 Elect Director Oyvind Hushovd Management For For 2.9 Elect Director Guy J. de Selliers Management For For 2.10 Elect Director Rilwanu Lukman Management For For 3 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Equity Incentive Plan Management For Against KINROSS GOLD CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:K Security ID:496902404 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John A. Brough Management For For 1.2 Elect Director John K. Carrington Management For For 1.3 Elect Director John M. H. Huxley Management For For 1.4 Elect Director Kenneth C. Irving Management For For 1.5 Elect Director John A. Keyes Management For For 1.6 Elect Director John A. Macken Management For For 1.7 Elect Director Catherine McLeod-Seltzer Management For For 1.8 Elect Director John E. Oliver Management For For 1.9 Elect Director Una M. Power Management For For 1.10 Elect Director Terence C. W. Reid Management For For 1.11 Elect Director J. Paul Rollinson Management For For 1.12 Elect Director Ruth G. Woods Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Share Option Plan Management For For 4 Amend Restricted Share Plan Management For For 5 Advisory Vote on Executive Compensation Approach Management For For KULA GOLD LTD. Meeting Date:DEC 20, 2013 Record Date:DEC 18, 2013 Meeting Type:SPECIAL Ticker:KGD Security ID:Q5370W110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Grant of Up to 233,000 Options to Lee Spencer, Non-Executive Director of the Company Management For For 2 Approve the Grant of Up to 612,000 Options to David Frecker, Non-Executive Director of the Company Management For For 3 Approve the Grant of Up to 291,000 Options to Louis Rozman, Non-Executive Director of the Company Management For For 4 Approve the Grant of Up to 291,000 Options to Mark Stowell, Non-Executive Director of the Company Management For For 5 Approve the Issuance of Options to RMB Australia Holdings Limited Management For For 6 Approve the Issuance of Options to Pacific Road Resources Funds Management For For KULA GOLD LTD. Meeting Date:MAY 29, 2014 Record Date:MAY 27, 2014 Meeting Type:ANNUAL Ticker:KGD Security ID:Q5370W110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3.1 Elect David Frecker as Director Management For For 3.2 Elect Lee Spencer as Director Management For For 4 Approve the Issuance of Up to 10 Percent of the Company's Issued Capital Management For For LION ONE METALS LIMITED Meeting Date:DEC 11, 2013 Record Date:OCT 28, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:LIO Security ID:536216104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Seven Management For For 2.1 Elect Director Walter H. Berukoff Management For Withhold 2.2 Elect Director David Duval Management For For 2.3 Elect Director Hamish Greig Management For Withhold 2.4 Elect Director Stephen T. Mann Management For Withhold 2.5 Elect Director Richard J. Meli Management For For 2.6 Elect Director Kevin Puil Management For For 2.7 Elect Director George S. Young Management For Withhold 3 Ratify Davidson & Company LLP as Auditors Management For For 4 Authorize Board to Fix Remuneration of Auditors Management For For 5 Re-approve Stock Option Plan Management For For 6 Other Business Management For Against LYDIAN INTERNATIONAL LIMITED Meeting Date:JUN 26, 2014 Record Date:MAY 26, 2014 Meeting Type:ANNUAL Ticker:LYD Security ID:G5724R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gordon Wylie Management For For 1.2 Elect Director Howard H. J. Stevenson Management For For 1.3 Elect Director Willan H. Abel Management For For 1.4 Elect Director Timothy Read Management For For 1.5 Elect Director Stephen J. Altmann Management For For 1.6 Elect Director Vahan Kololian Management For For 2 Approve Grant Thornton LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Memorandum of Association Management For Against MAG SILVER CORP. Meeting Date:JUN 24, 2014 Record Date:MAY 20, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:MAG Security ID:55903Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Seven Management For For 2.1 Elect Director George N. Paspalas Management For For 2.2 Elect Director Jonathan A. Rubenstein Management For For 2.3 Elect Director Richard M. Colterjohn Management For For 2.4 Elect Director Derek C. White Management For For 2.5 Elect Director Peter D. Barnes Management For For 2.6 Elect Director Richard P. Clark Management For For 2.7 Elect Director Daniel T. MacInnis Management For For 3 Approve Deloitte LLP Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For For 5 Approve Share Unit Plan Management For For 6 Approve Directors' Deferred Share Unit Plan Management For For MIDAS GOLD CORP. Meeting Date:MAY 14, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:MAX Security ID:59562B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors Seven Management For For 2.1 Elect Director Stephen Quin Management For For 2.2 Elect Director Wayne Hubert Management For For 2.3 Elect Director Jerry Korpan Management For For 2.4 Elect Director Peter Nixon Management For For 2.5 Elect Director Michael Richings Management For For 2.6 Elect Director John Wakeford Management For For 2.7 Elect Director Donald Young Management For For 3 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For Against 5 Other Business Management For Against MIDWAY GOLD CORP. Meeting Date:JUN 18, 2014 Record Date:MAY 14, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:MDW Security ID:598153104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Seven Management For For 2.1 Elect Director Kenneth A. Brunk Management For For 2.2 Elect Director Martin M. Hale, Jr. Management For For 2.3 Elect Director Roger A. Newell Management For For 2.4 Elect Director Richard P. Sawchak Management For For 2.5 Elect Director John W. Sheridan Management For For 2.6 Elect Director Frank S. Yu Management For For 3 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Grant the Holders of the Series A Preferred Shares Preferential Corporate Governance and Nomination Rights Management For Against NAUTILUS MINERALS INC. Meeting Date:JUN 25, 2014 Record Date:MAY 08, 2014 Meeting Type:ANNUAL Ticker:NUS Security ID:639097104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Geoffrey Loudon Management For For 1.2 Elect Director Russell Debney Management For For 1.3 Elect Director Cynthia Thomas Management For For 1.4 Elect Director Mohammed Al Barwani Management For For 1.5 Elect Director Usama Al Barwani Management For For 1.6 Elect Director Mark Horn Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For Against 4 Re-approve Share Loan Plan Management For Against NEVSUN RESOURCES LTD. Meeting Date:MAY 22, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:NSU Security ID:64156L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director R. Stuart Angus Management For For 2.2 Elect Director Ian R. Ashby Management For For 2.3 Elect Director Clifford T. Davis Management For For 2.4 Elect Director Robert J. Gayton Management For For 2.5 Elect Director Gary E. German Management For For 2.6 Elect Director Gerard E. Munera Management For For 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Shareholder Rights Plan Management For For 5 Advisory Vote on Executive Compensation Approach Management For For NEW GOLD INC. Meeting Date:APR 30, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:NGD Security ID:644535106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Emerson Management For For 1.2 Elect Director James Estey Management For For 1.3 Elect Director Robert Gallagher Management For For 1.4 Elect Director Vahan Kololian Management For For 1.5 Elect Director Martyn Konig Management For For 1.6 Elect Director Pierre Lassonde Management For For 1.7 Elect Director Randall Oliphant Management For For 1.8 Elect Director Raymond Threlkeld Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For For 4 Approve Long Term Incentive Plan Management For For 5 Advisory Vote on Executive Compensation Approach Management For For NEWCREST MINING LTD. Meeting Date:OCT 24, 2013 Record Date:OCT 22, 2013 Meeting Type:ANNUAL Ticker:NCM Security ID:Q6651B114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Philip Aiken as Director Management For For 2b Elect Peter Hay as Director Management For For 2c Elect Richard Lee as Director Management For For 2d Elect Tim Poole as Director Management For For 2e Elect John Spark as Director Management For For 3 Approve the Remuneration Report Management For For NEWMONT MINING CORPORATION Meeting Date:APR 23, 2014 Record Date:FEB 25, 2014 Meeting Type:ANNUAL Ticker:NEM Security ID:651639106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce R. Brook Management For For 1.2 Elect Director J. Kofi Bucknor Management For For 1.3 Elect Director Vincent A. Calarco Management For For 1.4 Elect Director Joseph A. Carrabba Management For For 1.5 Elect Director Noreen Doyle Management For For 1.6 Elect Director Gary J. Goldberg Management For For 1.7 Elect Director Veronica M. Hagen Management For For 1.8 Elect Director Jane Nelson Management For For 1.9 Elect Director Donald C. Roth Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against NORTH AMERICAN PALLADIUM LTD. Meeting Date:MAR 28, 2014 Record Date:FEB 18, 2014 Meeting Type:SPECIAL Ticker:PDL Security ID:656912102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Exercise of Series I Warrants Management For For 2 Approve Tranche 2 Offering Management For For 3 Approve Alternative Offering Management For For NORTH AMERICAN PALLADIUM LTD. Meeting Date:JUN 23, 2014 Record Date:MAY 12, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:PDL Security ID:656912102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andre J. Douchane Management For For 1.2 Elect Director Alfred L. Hills Management For For 1.3 Elect Director John W. Jentz Management For For 1.4 Elect Director Robert J. Quinn Management For For 1.5 Elect Director Greg J. Van Staveren Management For For 1.6 Elect Director William J. Weymark Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend RRSP Share Issuance Plan Management For For 4 Amend Stock Option Plan Management For For 5 Amend Restricted Share Unit Plan Management For For 6 Approve Shareholder Rights Plan Management For For NORTHAM PLATINUM LTD Meeting Date:NOV 06, 2013 Record Date:NOV 01, 2013 Meeting Type:ANNUAL Ticker:NHM Security ID:S56540156 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 June 2013 Management For For 2.1 Re-elect Kelello Chabedi as Director Management For For 2.2 Re-elect Emily Kgosi as Director Management For For 2.3 Re-ect Alwyn Martin as Director Management For For 3 Reappoint Ernst & Young Inc as Auditors of the Company with Michael Herbst as the Designated Registered Auditor Management For For 4.1 Re-elect Michael Beckett as Member of Audit and Risk Committee Management For For 4.2 Re-elect Ralph Havenstein as Member of Audit and Risk Committee Management For For 4.3 Re-elect Emily Kgosi as Member of Audit and Risk Committee Management For For 4.4 Re-elect Alwyn Martin as Member of Audit and Risk Committee Management For For 5 Approve Remuneration Policy Management For Against 6 Approve Remuneration of Directors Management For For 7 Place Authorised but Unissued Shares under Control of Directors Management For For 8 Authorise Board to Issue Shares for Cash up to a Maximum of Five Percent of Issued Share Capital Management For For 1 Amend Memorandum of Incorporation Re: Executive Directors Management For For 2 Amend Memorandum of Incorporation Re: Distributions Management For For 3 Approve Remuneration of Non-executive Directors Management For For 4 Approve Financial Assistance to Related or Inter-related Company or Corporation Management For For 5 Authorise Repurchase of Up to 20 Percent of Issued Share Capital Management For For OSISKO MINING CORPORATION Meeting Date:MAY 30, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:OSK Security ID:688278100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition by Agnico Eagle Mines Limited and Yamana Gold Inc. Management For For 2 Approve Out-of-the-Money Consideration Resolution Management For Against 3 Approve Stock Option Plan Management For For 4 Approve Shareholder Rights Plan Management For For 5 Approve Stock Consolidation Management For For 6.1 Elect Director Victor H. Bradley Management For For 6.2 Elect Director John F. Burzynski Management For For 6.3 Elect Director Marcel Cote Management For For 6.4 Elect Director Michele Darling Management For For 6.5 Elect Director Joanne Ferstman Management For For 6.6 Elect Director Staph Leavenworth Bakali Management For For 6.7 Elect Director William A. MacKinnon Management For For 6.8 Elect Director Charles E. Page Management For For 6.9 Elect Director Sean Roosen Management For For 6.10 Elect Director Gary A. Sugar Management For For 6.11 Elect Director Serge Vezina Management For For 7 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Re-approve Employee Share Purchase Plan Management For For 9 Re-approve Stock Option Plan Management For For 10 Advisory Vote on Executive Compensation Approach Management For For PANAUST LTD Meeting Date:MAY 30, 2014 Record Date:MAY 28, 2014 Meeting Type:ANNUAL Ticker:PNA Security ID:Q7283A110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3 Elect Garry Hounsell as Director Management For For 4 Elect John Crofts as Director Management For For 5 Approve the Amendments to the Company's Constitution Management For For PLATINUM GROUP METALS LTD. Meeting Date:FEB 27, 2014 Record Date:JAN 02, 2014 Meeting Type:ANNUAL Ticker:PTM Security ID:72765Q205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Michael Jones Management For For 1.2 Elect Director Frank R. Hallam Management For For 1.3 Elect Director Barry W. Smee Management For For 1.4 Elect Director Iain D.C. McLean Management For For 1.5 Elect Director Eric H. Carlson Management For For 1.6 Elect Director Timothy D. Marlow Management For For 1.7 Elect Director Diana J. Walters Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Advance Notice Policy Management For For 4 Other Business Management For Against PRETIUM RESOURCES INC. Meeting Date:MAY 14, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:PVG Security ID:74139C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Seven Management For For 2.1 Elect Director Robert A. Quartermain Management For For 2.2 Elect Director C. Noel Dunn Management For For 2.3 Elect Director Ross A. Mitchell Management For For 2.4 Elect Director Joseph J. Ovsenek Management For For 2.5 Elect Director Tom S.Q. Yip Management For For 2.6 Elect Director George Paspalas Management For For 2.7 Elect Director Peter Birkey Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Advance Notice Policy Management For For PRIMERO MINING CORP. Meeting Date:FEB 27, 2014 Record Date:JAN 27, 2014 Meeting Type:SPECIAL Ticker:P Security ID:74164W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Shares in Connection with the Acquisition Management For For PRIMERO MINING CORP. Meeting Date:MAY 08, 2014 Record Date:APR 03, 2014 Meeting Type:ANNUAL Ticker:P Security ID:74164W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wade Nesmith Management For For 1.2 Elect Director Joseph Conway Management For For 1.3 Elect Director David Demers Management For For 1.4 Elect Director Grant Edey Management For For 1.5 Elect Director Rohan Hazelton Management For For 1.6 Elect Director Eduardo Luna Management For For 1.7 Elect Director Robert Quartermain Management For For 1.8 Elect Director Michael Riley Management For For 1.9 Elect Director Brad Marchant Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For PRIMERO MINING CORP. Meeting Date:MAY 08, 2014 Record Date:APR 03, 2014 Meeting Type:ANNUAL Ticker:P Security ID:74164W205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wade Nesmith Management For For 1.2 Elect Director Joseph Conway Management For For 1.3 Elect Director David Demers Management For For 1.4 Elect Director Grant Edey Management For For 1.5 Elect Director Rohan Hazelton Management For For 1.6 Elect Director Eduardo Luna Management For For 1.7 Elect Director Robert Quartermain Management For For 1.8 Elect Director Michael Riley Management For For 1.9 Elect Director Brad Marchant Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For RANDGOLD RESOURCES LTD Meeting Date:MAY 06, 2014 Record Date:MAR 20, 2014 Meeting Type:ANNUAL Ticker:RRS Security ID:752344309 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Approve Remuneration Policy Management For For 5 Re-elect Mark Bristow as Director Management For For 6 Re-elect Norborne Cole Jr as Director Management For For 7 Re-elect Christopher Coleman as Director Management For For 8 Re-elect Kadri Dagdelen as Director Management For For 9 Elect Jamil Kassum as Director Management For For 10 Re-elect Jeanine Mabunda Lioko as Director Management For For 11 Re-elect Andrew Quinn as Director Management For For 12 Re-elect Graham Shuttleworth as Director Management For For 13 Re-elect Karl Voltaire as Director Management For For 14 Reappoint BDO LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Approve Increase in Authorised Ordinary Shares Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Approve Awards of Ordinary Shares to Non-executive Directors Management For For 19 Approve Increase in the Aggregate Limit of Fees Payable to Directors Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Amend Articles of Association Management For For 23 Approve Scrip Dividend Management For For 24 Authorise the Company to Use Electronic Communications Management For For RED 5 LTD. Meeting Date:OCT 21, 2013 Record Date:OCT 19, 2013 Meeting Type:SPECIAL Ticker:RED Security ID:Q80507108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify the Past Issuance of 20.3 Million Tranche 1 Shares to Professional and Sophisticated Clients of Petra Capital Pty Ltd Management For Abstain 2 Approve the Issuance of Up to 479.7 Million Tranche 2 Shares to Professional and Sophisticated Clients of Petra Capital Pty Ltd Management For Abstain 3 Approve the Issuance of Up to 150 Million Shares Management For For 4 Approve the Issuance of Up to 150,000 Shares Each to Colin Jackson and Mark Milazzo, Directors of the Company Management For For RED 5 LTD. Meeting Date:NOV 28, 2013 Record Date:NOV 26, 2013 Meeting Type:ANNUAL Ticker:RED Security ID:Q80507108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Colin Jackson as Director Management For Against 2 Approve the Remuneration Report Management For For 3 Approve the Grant of 1.28 Million Performance Rights to Johannes 'Steve' Norregaard, Managing Director of the Company Management For For 4 Approve the Employee Share Option Plan Management For Against ROMARCO MINERALS INC. Meeting Date:MAY 15, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:R Security ID:775903206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Diane R. Garrett Management For For 2.2 Elect Director James R. Arnold Management For For 2.3 Elect Director Leendert G. Krol Management For For 2.4 Elect Director Robert (Don) MacDonald Management For For 2.5 Elect Director John O. Marsden Management For For 2.6 Elect Director Patrick Michaels Management For For 2.7 Elect Director Robert van Doorn Management For For 2.8 Elect Director Gary A. Sugar Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ROMARCO MINERALS INC. Meeting Date:MAY 15, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:R Security ID:ADPV15748 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Diane R. Garrett Management For For 2.2 Elect Director James R. Arnold Management For For 2.3 Elect Director Leendert G. Krol Management For For 2.4 Elect Director Robert (Don) MacDonald Management For For 2.5 Elect Director John O. Marsden Management For For 2.6 Elect Director Patrick Michaels Management For For 2.7 Elect Director Robert van Doorn Management For For 2.8 Elect Director Gary A. Sugar Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ROYAL BAFOKENG PLATINUM LTD Meeting Date:APR 16, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:RBP Security ID:S7097C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 31 December 2013 Management For For 2 Elect Lucas Ndala as Director Management For For 3 Re-elect Linda de Beer as Director Management For For 4 Re-elect Kgomotso Moroka as Director Management For For 5 Re-elect David Noko as Director Management For For 6 Re-elect Mike Rogers as Director Management For For 7 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company and Appoint Hendrik Odendaal as the Designated Auditor Management For For 8 Re-elect Linda de Beer as Chairman of the Audit and Risk Committee Management For For 9 Re-elect Robin Mills as Member of the Audit and Risk Committee Management For For 10 Re-elect David Noko as Member of the Audit and Risk Committee Management For For 11 Re-elect Francis Petersen as Member of the Audit and Risk Committee Management For For 12 Place Authorised but Unissued Shares under Control of Directors Management For For 13 Authorise Issuance of Shares for Cash up to a Maximum of Ten Percent of Issued Capital Management For For 14 Approve Remuneration Policy Management For For 15 Amend Bonus Share Plan Management For Against 16 Amend Share Option Plan Management For Against 17 Amend Forfeitable Share Plan Management For Against 18 Amend Mahube Share Trust Management For Against 19 Approve Financial Assistance to Related or Inter-related Parties Management For For 20 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For For 21 Approve Non-executive Directors' Fees Management For For RTG MINING INC. Meeting Date:MAY 13, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:RTG Security ID:G7707W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael Carrick Management For For 1.2 Elect Director Justine Magee Management For For 1.3 Elect Director Robert Scott Management For For 1.4 Elect Director David Cruse Management For For 1.5 Elect Director Phillip Lockyer Management For For 2 Ratify BDO Audit (WA) Pty Ltd as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Issuance of Shares in Connection with Acquisition of the Listed Issued and Outstanding Securities of Sierra Mining Limited Management For For 4 Approve Issuance of Shares in Connection with Acquisition of the Unlisted Options of Sierra Mining Limited Management For For 5 Amend Memorandum of Association Management For For SANDFIRE RESOURCES NL Meeting Date:NOV 27, 2013 Record Date:NOV 25, 2013 Meeting Type:ANNUAL Ticker:SFR Security ID:Q82191109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect Paul Hallam as Director Management For For 3 Elect Robert N Scott as Director Management For For 4 Approve the Sandfire Resources NL Employee Share Option Plan Management For Against 5 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management For For SEMAFO INC. Meeting Date:MAY 15, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:SMF Security ID:816922108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terence F. Bowles Management For For 1.2 Elect Director Benoit Desormeaux Management For For 1.3 Elect Director Jean Lamarre Management For For 1.4 Elect Director John LeBoutillier Management For For 1.5 Elect Director Gilles Masson Management For For 1.6 Elect Director Lawrence McBrearty Management For For 1.7 Elect Director Tertius Zongo Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Shareholder Rights Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For SIERRA MINING LTD. Meeting Date:MAY 16, 2014 Record Date:MAY 14, 2014 Meeting Type:COURT Ticker:SRM Security ID:Q8479S105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Scheme of Arrangement between Sierra Mining Ltd and Its Ordinary Share Holders Management For For SIERRA MINING LTD. Meeting Date:MAY 16, 2014 Record Date:MAY 14, 2014 Meeting Type:COURT Ticker:SRM Security ID:Q8479S105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Scheme of Arrangement between Sierra Mining Ltd and Its Option Holders Management For For SILVER LAKE RESOURCES LTD. Meeting Date:OCT 04, 2013 Record Date:OCT 02, 2013 Meeting Type:SPECIAL Ticker:SLR Security ID:Q85014100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify the Past Issuance of 55.94 Million Shares to Sophisticated and Professional Investor Clients of Royal Bank of Canada and Fairfax Securities Corporation DBA Jett Capital Advisors Management For For 2 Approve the Issuance of Up to 235,294 Shares to Paul Chapman, Director of the Company Management For For 3 Approve the Issuance of Up to 235,294 Shares to Leslie Davis, Executive Director of the Company Management For For 4 Approve the Issuance of Up to 235,294 Shares to Brian Kennedy, Director of the Company Management For For 5 Approve the Issuance of Up to 235,294 Shares to David Griffiths, Director of the Company Management For For 6 Approve the Issuance of Up to 235,294 Shares to Christopher Banasik, Director of the Company Management For For 7 Approve the Issuance of Up to 235,294 Shares to Peter Johnston, Director of the Company Management For For 8 Approve the Issuance of Up to 12.75 Million Shares to Unrelated Parties Management For For 9 Ratify the Past Issuance of 797,520 Shares to Integra Mining Limited Optionholders Management For For SILVER LAKE RESOURCES LTD. Meeting Date:NOV 15, 2013 Record Date:NOV 13, 2013 Meeting Type:ANNUAL Ticker:SLR Security ID:Q85014100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect Peter Johnston as Director Management For For 3 Elect Christopher Banasik as Director Management For For 4 Elect Luke Tonkin as Director Management For For 5 Approve the Grant of Up to 2 Million Incentive Options to Luke Tonkin, Director of the Company Management For Against ST BARBARA LTD. Meeting Date:NOV 26, 2013 Record Date:NOV 24, 2013 Meeting Type:ANNUAL Ticker:SBM Security ID:Q8744Q108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For Against 2 Elect Douglas Weir Bailey as Director Management For For 3 Elect Elizabeth (Betsy) Ann Donaghey as Director Management For For 4 Elect Ines Scotland as Director Management For For 5 Approve the Grant of Up to 1.87 Million Performance Rights to Timothy James Lehany, Managing Director and Chief Executive Officer of the Company Management For For ST. AUGUSTINE GOLD AND COPPER LTD. Meeting Date:DEC 16, 2013 Record Date:NOV 06, 2013 Meeting Type:ANNUAL Ticker:SAU Security ID:B3W04G2 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew J. Russell Management For For 1.2 Elect Director Robert L. Russell Management For For 1.3 Elect Director Thomas L. McKeirnan Management For For 1.4 Elect Director Max V. Anhoury Management For For 1.5 Elect Director Terry J. Krepiakevich Management For For 1.6 Elect Director Manuel Paolo A. Villar Management For For 2 Ratify Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ST. AUGUSTINE GOLD AND COPPER LTD. Meeting Date:DEC 16, 2013 Record Date:NOV 06, 2013 Meeting Type:ANNUAL Ticker:SAU Security ID:G8448A103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew J. Russell Management For For 1.2 Elect Director Robert L. Russell Management For For 1.3 Elect Director Thomas L. McKeirnan Management For For 1.4 Elect Director Max V. Anhoury Management For For 1.5 Elect Director Terry J. Krepiakevich Management For For 1.6 Elect Director Manuel Paolo A. Villar Management For For 2 Ratify Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ST. AUGUSTINE GOLD AND COPPER LTD. Meeting Date:JUN 26, 2014 Record Date:MAY 12, 2014 Meeting Type:ANNUAL Ticker:SAU Security ID:G8448A103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert L. Russell Management For For 1.2 Elect Director Max V. Anhoury Management For For 1.3 Elect Director Terry J. Krepiakevich Management For For 1.4 Elect Director Thomas L. McKeirnan Management For For 1.5 Elect Director Manuel Paolo A. Villar Management For For 1.6 Elect Director Andrew J. Russell Management For For 2 Ratify Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For Against TERANGA GOLD CORP Meeting Date:JUL 18, 2013 Record Date:JUN 18, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:TGZ Security ID:880797105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan R. Hill Management For For 1.2 Elect Director Richard S. Young Management For For 1.3 Elect Director Christopher R. Lattanzi Management For For 1.4 Elect Director Alan R. Thomas Management For For 1.5 Elect Director Frank D. Wheatley Management For For 1.6 Elect Director Edward Goldenberg Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Issue Shares in Connection with Acquisition of Oromin Explorations Ltd Management For For 4 Approve Advance Notice Policy Management For For TERANGA GOLD CORP Meeting Date:JUL 18, 2013 Record Date:JUN 18, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:TGZ Security ID:C8844A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan R. Hill Management For For 1.2 Elect Director Richard S. Young Management For For 1.3 Elect Director Christopher R. Lattanzi Management For For 1.4 Elect Director Alan R. Thomas Management For For 1.5 Elect Director Frank D. Wheatley Management For For 1.6 Elect Director Edward Goldenberg Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Issue Shares in Connection with Acquisition of Oromin Explorations Ltd Management For For 4 Approve Advance Notice Policy Management For For TERANGA GOLD CORPORATION Meeting Date:MAY 01, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:TGZ Security ID:880797105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan R. Hill Management For For 1.2 Elect Director Richard S. Young Management For For 1.3 Elect Director Christopher R. Lattanzi Management For For 1.4 Elect Director Edward Goldenberg Management For For 1.5 Elect Director Alan R. Thomas Management For For 1.6 Elect Director Frank D. Wheatley Management For For 1.7 Elect Director Jendayi Frazer Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Stock Option Plan Management For For TERANGA GOLD CORPORATION Meeting Date:MAY 01, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:TGZ Security ID:C8844A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan R. Hill Management For For 1.2 Elect Director Richard S. Young Management For For 1.3 Elect Director Christopher R. Lattanzi Management For For 1.4 Elect Director Edward Goldenberg Management For For 1.5 Elect Director Alan R. Thomas Management For For 1.6 Elect Director Frank D. Wheatley Management For For 1.7 Elect Director Jendayi Frazer Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Stock Option Plan Management For For TOREX GOLD RESOURCES INC. Meeting Date:JUN 26, 2014 Record Date:MAY 12, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:TXG Security ID:891054108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred Stanford Management For For 1.2 Elect Director Michael Murphy Management For For 1.3 Elect Director A. Terrance MacGibbon Management For For 1.4 Elect Director David Fennell Management For For 1.5 Elect Director Andrew Adams Management For For 1.6 Elect Director Frank Davis Management For For 1.7 Elect Director James Crombie Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Shareholder Rights Plan Management For For TOREX GOLD RESOURCES INC. Meeting Date:JUN 26, 2014 Record Date:MAY 12, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:TXG Security ID:ADPV19892 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred Stanford Management For For 1.2 Elect Director Michael Murphy Management For For 1.3 Elect Director A. Terrance MacGibbon Management For For 1.4 Elect Director David Fennell Management For For 1.5 Elect Director Andrew Adams Management For For 1.6 Elect Director Frank Davis Management For For 1.7 Elect Director James Crombie Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Shareholder Rights Plan Management For For TURQUOISE HILL RESOURCES LTD. Meeting Date:MAY 08, 2014 Record Date:MAR 19, 2014 Meeting Type:ANNUAL Ticker:TRQ Security ID:900435108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rowena Albones Management For For 1.2 Elect Director Jill Gardiner Management For For 1.3 Elect Director R. Peter Gillin Management For For 1.4 Elect Director David Klingner Management For For 1.5 Elect Director Kay Priestly Management For For 1.6 Elect Director Russel C. Robertson Management For For 1.7 Elect Director Jeffery D. Tygesen Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For VOLTA RESOURCES INC. Meeting Date:DEC 17, 2013 Record Date:NOV 15, 2013 Meeting Type:SPECIAL Ticker:VTR Security ID:92870R104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For YAMANA GOLD INC. Meeting Date:APR 30, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:YRI Security ID:98462Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter Marrone Management For For 1.2 Elect Director Patrick J. Mars Management For For 1.3 Elect Director John Begeman Management For For 1.4 Elect Director Alexander Davidson Management For For 1.5 Elect Director Richard Graff Management For For 1.6 Elect Director Nigel Lees Management For For 1.7 Elect Director Carl Renzoni Management For For 1.8 Elect Director Dino Titaro Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Adopt By-Law No. 1 Management For For 4 Advisory Vote on Executive Compensation Approach Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Gold and Precious Metals Fund By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 25, 2014 * Print the name and title of each signing officer under his or her signature.
